DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 7, 10, 12 – 13, 16, and 18 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	GOPALASETTY discloses network device in a SD-WAN comprising a plurality of network nodes may receive respective routing information from a respective routing agent present on each node of the plurality of network nodes, where the network device determines an 
	
	TENG discloses an interconnection platform of the cloud exchange point generates and provisions the configuration data within the provider edge (PE) router, where the PE router sends routes installed to the VRFs (virtual private network (VPN) routing and forwarding instances) for the cloud service and providing reachability to another cloud service provider network. However, TENG does not explicitly teach “configuring a set of forwarding elements in first and second multi-tenant public cloud datacenters to implement a first virtual overlay wide area network (WAN) for the first entity, said first virtual overlay WAN (i) connecting each forwarding element to at least one other forwarding element through an overlay tunnel and (ii) spanning the first and second multi-tenant public cloud datacenters to connect the first entity's locations identified in the data received from the entity, each of a plurality of the first entity's locations comprising a plurality of machines.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving data from the first entity identifying a set of locations of machines of the first entity outside of the public cloud datacenters to connect; configuring a set of forwarding elements, executing on a set of virtual machines that execute on a set of host computers, in first and second multi-tenant public cloud datacenters to implement a first virtual overlay wide area network (WAN) for the first entity, said first virtual overlay WAN (i) connecting each forwarding element to at least one other forwarding element through an overlay tunnel and (ii) spanning the first and second multi-tenant public cloud datacenters to connect the first entity's locations identified in the data received from the entity, each of a plurality of the first entity's locations comprising a plurality of machines, wherein at least one of the forwarding elements in the set of forwarding elements is configured to establish a second virtual overlay WAN to connect a set of machines of a second entity outside of the public cloud datacenters; and forwarding, through the first virtual overlay WAN, data messages between machines of the entity that reside outside of the first and second multi-tenant public cloud datacenters, said forwarding using a tenant identifier identifying the first entity as a tenant that uses the set of forwarding elements that implement the first virtual overlay WAN over the first and second multi-tenant public cloud datacenters, wherein each of the first and second multi-tenant public cloud datacenters comprises host computers executing machines of a plurality of tenants of the public cloud datacenter” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 18.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468